EXHIBIT 10.26

[Execution]

AMENDMENT NO. 5
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 5 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of
February 2, 2006, by and among Haynes International, Inc., a Delaware
corporation (“Haynes Parent”), Haynes Wire Company, a Delaware corporation
(“Haynes Wire” and together with Haynes Parent, each individually, a “Borrower”
and collectively, “Borrowers”), the parties from time to time to the Loan
Agreement (as hereinafter defined) as lenders (each individually, a “Lender” and
collectively, “Lenders”) and Wachovia Capital Finance Corporation (Central), an
Illinois corporation, in its capacity as agent for Lenders pursuant to the Loan
Agreement (in such capacity, “Agent”).

W I T N E S S E T H

WHEREAS, Borrowers have entered into financing arrangements with Agent and
Lenders pursuant to which Lenders (or Agent on behalf of Lenders) have made and
may make loans and advances and provide other financial accommodations to
Borrowers as set forth in, and subject to the terms and conditions of, the
Amended and Restated Loan and Security Agreement, dated August 31, 2004, by and
among Agent, Lenders, JPMorgan Chase Bank N.A., successor by merger to Bank One,
NA, in its capacity as documentation agent for Lenders, and Haynes Parent, as
amended by Amendment No. 1 to Amended and Restated Loan and Security Agreement
dated November 5, 2004, Amendment No. 2 to Amended and Restated Loan and
Security Agreement dated as of January 27, 2005, Amendment No. 3 to Amended and
Restated Loan and Security Agreement dated May 1, 2005 and Amendment No. 4 to
Amended and Restated Loan and Security Agreement dated August 31, 2005 (as
amended and supplemented hereby and as the same may hereafter be further
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”) and the other Financing Agreements (as defined therein); and

WHEREAS, Borrowers, Agent and Lenders have agreed to certain amendments to the
Loan Agreement, subject to the terms and conditions herein; and

WHEREAS, by this Amendment No. 5, Borrowers, Agent and Lenders desire and intend
to evidence such consents and amendments;

NOW, THEREFORE, in consideration of the foregoing, the mutual conditions and
agreements and covenants set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.     DEFINITIONS.


1.1      THE TERM “FINANCING AGREEMENTS” AS USED IN THE LOAN AGREEMENT AND IN
THE OTHER FINANCING AGREEMENTS SHALL BE DEEMED AND EACH SUCH REFERENCE IS HEREBY
AMENDED TO INCLUDE, IN ADDITION AND NOT IN LIMITATION, THIS AMENDMENT NO. 5, AS
THE SAME NOW EXISTS OR MAY HEREAFTER BE AMENDED, MODIFIED, SUPPLEMENTED,
EXTENDED, RENEWED, RESTATED OR REPLACED.


--------------------------------------------------------------------------------





1.2      INTERPRETATION.  FOR PURPOSES OF THIS AMENDMENT NO. 5, UNLESS OTHERWISE
DEFINED OR AMENDED HEREIN, INCLUDING, BUT NOT LIMITED TO, THOSE TERMS USED
AND/OR DEFINED IN THE RECITALS HERETO, ALL TERMS USED HEREIN SHALL HAVE THE
RESPECTIVE MEANINGS ASSIGNED TO SUCH TERMS IN THE LOAN AGREEMENT.


2.     LOANS, INVESTMENTS, ETC.  SECTION 9.10(D) OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY DELETING “$100,000” AND REPLACING IT WITH “$1,000,000”.


3.     REPRESENTATIONS AND WARRANTIES.  EACH BORROWER HEREBY REPRESENTS AND
WARRANTS TO AGENT AND LENDERS THE FOLLOWING (WHICH SHALL SURVIVE THE EXECUTION
AND DELIVERY OF THIS AMENDMENT NO. 5), THE TRUTH AND ACCURACY OF WHICH ON THE
DATE HEREOF ARE A CONTINUING CONDITION OF THE MAKING OF LOANS AND PROVIDING
LETTER OF CREDIT ACCOMMODATIONS TO BORROWERS:


3.1      THIS AMENDMENT NO. 5 HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED
BY IT, AND HAS BEEN AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF SUCH
BORROWER WHICH IS A PARTY HERETO (AND, IF NECESSARY, THEIR RESPECTIVE
STOCKHOLDERS) AND EACH SUCH AGREEMENT IS IN FULL FORCE AND EFFECT AS OF THE DATE
HEREOF, AND THE AGREEMENTS AND OBLIGATIONS OF HAYNES PARENT AND HAYNES WIRE, AS
THE CASE MAY BE, CONTAINED HEREIN, CONSTITUTE THE LEGAL, VALID AND BINDING
OBLIGATIONS OF SUCH BORROWER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY ANY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY.


3.2      THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT NO. 5 (A) ARE
ALL WITHIN THE CORPORATE POWERS OF HAYNES PARENT AND HAYNES WIRE AND (B) ARE NOT
IN CONTRAVENTION OF LAW OR THE TERMS OF SUCH BORROWER’S CERTIFICATE OF
INCORPORATION, BY-LAWS, OR OTHER ORGANIZATIONAL DOCUMENTATION, OR ANY INDENTURE,
AGREEMENT OR UNDERTAKING TO WHICH SUCH BORROWER IS A PARTY OR BY WHICH SUCH
BORROWER OR ITS PROPERTY ARE BOUND.


3.3      AFTER GIVING EFFECT TO THIS AMENDMENT NO. 5, NO DEFAULT OR EVENT OF
DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING.


4.     CONDITIONS PRECEDENT.  THE AMENDMENTS CONTAINED HEREIN SHALL ONLY BE
EFFECTIVE UPON THE RECEIPT BY AGENT OF EACH OF THE FOLLOWING, IN EACH CASE IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT:


4.1      AN EXECUTED ORIGINAL OR EXECUTED ORIGINAL COUNTERPARTS OF THIS
AMENDMENT NO. 5 (AS THE CASE MAY BE), DULY AUTHORIZED, EXECUTED AND DELIVERED BY
THE RESPECTIVE PARTY OR PARTIES HERETO;


4.2      A TRUE AND CORRECT COPY OF ANY CONSENT, WAIVER OR APPROVAL (IF ANY) TO
OR OF THIS AMENDMENT NO. 5, WHICH ANY BORROWER IS REQUIRED TO OBTAIN FROM ANY
OTHER PERSON; AND


4.3      SUCH APPROVALS OF LENDERS, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT,
TO THE TERMS AND CONDITIONS OF THIS AMENDMENT NO. 5 AS ARE REQUIRED UNDER THE
TERMS OF THE LOAN AGREEMENT.


5.     PROVISIONS OF GENERAL APPLICATION.

3


--------------------------------------------------------------------------------





5.1      EFFECT OF THIS AMENDMENT.  EXCEPT AS EXPRESSLY AMENDED PURSUANT HERETO,
NO OTHER CHANGES OR MODIFICATIONS TO THE FINANCING AGREEMENTS ARE INTENDED OR
IMPLIED AND, IN ALL OTHER RESPECTS, THE FINANCING AGREEMENTS ARE HEREBY
SPECIFICALLY RATIFIED, RESTATED AND CONFIRMED BY ALL PARTIES HERETO AS OF THE
EFFECTIVE DATE HEREOF.  TO THE EXTENT THAT ANY PROVISION OF THE LOAN AGREEMENT
OR ANY OF THE OTHER FINANCING AGREEMENTS ARE INCONSISTENT WITH THE PROVISIONS OF
THIS AMENDMENT NO. 5, THE PROVISIONS OF THIS AMENDMENT NO. 5 SHALL CONTROL.  THE
LOAN AGREEMENT AND THIS AMENDMENT NO. 5 SHALL BE READ AND CONSTRUED AS ONE
AGREEMENT.


5.2      GOVERNING LAW.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT NO. 5 AND THE OTHER FINANCING AGREEMENTS (EXCEPT AS OTHERWISE PROVIDED
THEREIN) AND ANY DISPUTE ARISING OUT OF THE PARTIES HERETO, WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE
OF ILLINOIS, BUT EXCLUDING ANY PRINCIPLES OF CONFLICTS OF LAW OR OTHER RULE OF
LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN
THE LAWS OF THE STATE OF ILLINOIS.


5.3      BINDING EFFECT.  THIS AMENDMENT NO. 5 SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF EACH OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.  ANY ACKNOWLEDGMENTS OR CONSENTS CONTAINED HEREIN SHALL NOT BE
CONSTRUED TO CONSTITUTE A CONSENT TO ANY OTHER OR FURTHER ACTION BY A BORROWER
OR TO ENTITLE SUCH BORROWER TO ANY OTHER CONSENT.


5.4      FURTHER ASSURANCES.  EACH BORROWER SHALL EXECUTE AND DELIVER SUCH
ADDITIONAL DOCUMENTS AND TAKE SUCH ADDITIONAL ACTION AS MAY BE REASONABLY
REQUESTED BY AGENT AND LENDERS TO EFFECTUATE THE PROVISIONS AND PURPOSES OF THIS
AMENDMENT NO. 5.


5.5      HEADINGS.  THE HEADINGS LISTED HEREIN ARE FOR CONVENIENCE ONLY AND DO
NOT CONSTITUTE MATTERS TO BE CONSTRUED IN INTERPRETING THIS AMENDMENT NO. 5.


5.6      COUNTERPARTS.  THIS AMENDMENT NO. 5 MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL BUT ALL OF WHICH TAKEN TOGETHER
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  DELIVERY OF AN EXECUTED
COUNTERPART OF THIS AMENDMENT NO. 5 BY TELEFACSIMILE OR OTHER ELECTRONIC MEANS
SHALL HAVE THE SAME FORCE AND EFFECT AS THE DELIVERY OF AN ORIGINAL EXECUTED
COUNTERPART OF THIS AMENDMENT NO. 5.  ANY PARTY DELIVERING AN EXECUTED
COUNTERPART OF THIS AMENDMENT NO. 5 BY TELEFACSIMILE OR OTHER ELECTRONIC MEANS
SHALL ALSO DELIVER AN ORIGINALLY EXECUTED COUNTERPART OF THIS AMENDMENT NO. 5,
BUT THE FAILURE TO DO SO SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY OR
BINDING EFFECT OF THIS AMENDMENT NO. 5.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to be
duly executed and delivered by their authorized officers as of the date and year
first above written.

 

 

 

WACHOVIA CAPITAL FINANCE CORPORATION
(CENTRAL), as Agent and as Lender

 

 

 

 

 

 

 

By:

 /s/ Vicky Geist

 

 

 

 

 

 

 

 

Title:

 Vice President

 

 

 

 

 

 

 

 

HAYNES INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 /s/ Marcel Martin

 

 

 

 

 

 

 

 

Title:

 Chief Financial Officer, Vice President Finance

 

 

 

 

 

 

 

 

HAYNES WIRE COMPANY

 

 

 

 

 

 

 

By:

 /s/ Marcel Martin

 

 

 

 

 

 

 

 

Title:

 Chief Financial Officer, Vice President Finance

AGREED:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

 

successor by merger to BANK ONE, NA (Main Office Chicago)

 

 

 

 

By:

 /s/ Grey

 

 

 

 

 

 

 

 

Title:

 Regional Portfolio Manager

 

 

 

 

 

 

 

 

WESTERNBANK PUERTO RICO

 

 

 

BUSINESS CREDIT DIVISION

 

 

 

 

 

 

 

 

By:

 /s/ Miguel A. Vazquez

 

 

 

 

 

 

 

 

Title:

 President

 

 

 

 

 

 

 

 

ABLECO FINANCE LLC

 

 

 

 

 

 

 

By:

 /s/ Daniel E. Wolf, Sr.

 

 

 

 

 

 

 

 

Title:

 Senior Vice President

 

 

 

 

5


--------------------------------------------------------------------------------